VAUGHN, Judge.
 In order to recover for an injury under Workmen’s Compensation Laws in North Carolina, the claimant must *211prove that the injury was the result of an accident arising out of and in the course of his employment. G.S. 97-2(6). “It is settled law in this State that the words ‘out of’ refer to the origin or cause of the accident, and that the words ‘in the course of’ refer to the time, place and circumstances under which it occurred.” Bass v. Mecklenburg County, 258 N.C. 226, 128 S.E. 2d 570. The injury and death in these cases fall within the exception to the general rule that injuries in travel to and from work are not compensable. See Bass v. Mecklenburg County, supra; Bountiful Brick Co. v. Giles, 276 U.S. 154, 72 L.Ed. 507; Maurer v. Salem Co., 266 N.C. 381, 146 S.E. 2d 432; 99 C.J.S., Workmen’s Compensation, § 234 and the numerous cases cited in the above references. We hold that the Industrial Commission did not err in its conclusion that the death of Roberts and injury to Robinson resulted from an accident arising out of and in the course of their employment.
Affirmed.
Judges Brock and Britt concur.